268 F.2d 913
Truman EMBERG, Petitioner,v.Honorable J. L. McCARREY, Jr., as United States DistrictJudge for the Territory (Now State) of Alaska,Third Division, Respondent.
No. 860.
United States Court of Appeals Ninth Circuit.
June 17, 1959.

On Motion for Leave to File Petition.
Seaborn J. Buckalew, Jr., Wendell P. Kay, Anchorage, Alaska, for petitioner.
No appearances for respondent.
Before CHAMBERS, BARNES and JERTBERG, Circuit Judges.
PER CURIAM.


1
The motion for leave to file a petition for a writ of prohibition or a writ of mandamus is granted.


2
The petition is dismissed for lack of jurisdiction to entertain the petition.  See Parker v. McCarrey, 9 Cir., 268 F.2d 907.